DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 04/19/2021.  Claims 1-20 are examined.
Drawings
The drawings filed 04/19/2021 has been entered. However:
Figure 2, filed on 04/19/2021, is objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (the figures as filed are blurry). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claims 1 and 18, the recitation “there is no connection between the second pressure vessel and the turbine which does not proceed through a serially intervening pressure vessel” (ll. 9-10 in claim 1); and the recitation “arranging a first pressure vessel in series between a second pressure vessel and a turbine, with no connection between the second pressure vessel and the turbine not proceeding through a serially intervening pressure vessel” (ll. 2-4 in claim 18) contains subject matter which was not described in the specifications and therefore are deemed as being new matter and invoking 35 U.S.C. 112(a) rejection for new matter.  
Applicant failed to indicate where the new limitation has support in the specification.  There is no explicit written support in the originally-filed disclosure for excluding any other structure(s) by use of the term “no connection between the second pressure vessel and the turbine”. Therefore the new matter claim limitation of “no connection between the second pressure vessel and the turbine” is only introduced to overcome the prior art. Thus, the recited negative limitation, based on Fig.2, is not supported by the original specification, and notably there is no indication that this negative limitation was part of what Applicant considered to be his invention at the time of the filing. There is no disclosure of any presumed advantage that the claimed invention would benefit from the absence of the negative limitation.  Any claim containing a negative limitation which does 
Claims 2-17 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.
Claims 19-20 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 18.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent Claims 1 and 18, the recitation “a serially intervening pressure vessel” (ll. 10 in claim 1; ll. 3-4 in claim 18) has no support in the specification, and renders the claims indefinite because it is unclear if “a serially intervening pressure vessel” is the same as a first pressure vessel or if it is a different one that is not shown in the Figures.  Therefore, the scope of the claim is unascertainable.  
Claims 2-17 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 1.
Claims 19-20 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott 4385489.
Regarding Claim 1,  Loughran teaches a power module (seen in Fig.1), comprising:
a turbine 14; a first pressure vessel 10 operatively connected to the turbine 14; and a second pressure vessel 21 in fluid communication with the first pressure vessel 10, the second pressure vessel 21 is connected in series (seen in Fig. 1) with the turbine 14 by the first pressure vessel 10 to drive a fuel or a propellant charge 11 disposed within the first pressure vessel 10 to a gas generator 12 for generating electrical power using the turbine (Col. 1, ll. 9-30; Col. 2, ll. 7-10; Fig. 1).
Loughran does not teach no connection between the second pressure vessel and the turbine which does not proceed through a serially intervening pressure vessel.
Abbott teaches
the second pressure vessel 17 is connected in series (seen in Fig. 1) with combustion chamber 7 by the first pressure vessel 1, and no connection (seen in Fig. 1) between the second pressure vessel 17 and combustion chamber 7 which does not proceed through a serially intervening pressure vessel 1 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the second pressure vessel 21 in series with the turbine 14 by the first pressure vessel 10 of Loughran with Abbott’s connection that has the second pressure vessel 17 being connected in series with combustion chamber 7 by the first pressure vessel 1, and having no connection between the second pressure vessel 17 and combustion chamber 7 which does not proceed 
Loughran in view of Abbott does not explicitly teach no connection between the second pressure vessel and the turbine which does not proceed through a serially intervening pressure vessel. 
However, Loughran in view of Abbott, comprises a second pressure vessel 17 of Loughran in view of Abbott, in series with the turbine 14 of Loughran, by the first pressure vessel 1 of Loughran in view of Abbott, with no connection between the second pressure vessel 17 and the turbine 14 which does not proceed through a serially intervening pressure vessel 1.  Therefore the claim is unpatentable over Loughran in view of Abbott.
Regarding Claim 2, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
a pressure regulator 26 fluidly connecting the second pressure vessel 21 with the first pressure vessel 10 (Fig. 1).
Regarding Claim 3, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
a throttle valve 20 fluidly connecting the first pressure vessel 10 with the turbine 14 (Fig. 1).
Regarding Claim 6, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
a gas generator 12 fluidly connecting the first pressure vessel 10 with the turbine 14 (Fig. 1).
Regarding Claim 7, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 6, and Loughran further teaches
gas generator includes 12 a decomposition chamber (seen in Fig. 1) for decomposing a liquid mono-propellant 11 driven to the gas generator 12 (Fig. 1).
Regarding Claim 8, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 6, and Loughran further teaches
gas generator includes 12 includes a combustion chamber 12 for oxidizing (seen in Fig. 1) a liquid fuel (liquid propellant) driven to the gas generator 12 (Col. 2, ll. 38-41; Col. 3, ll. 10-13; Fig. 1).
Regarding Claim 9, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
the fuel or propellant charge is a mono-propellant charge 11 (Col. 2, ll. 7-10; Fig. 1), 
the power module further comprising a motive gas charge (inert nitrogen) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10, the second pressure vessel 21 maintaining the motive gas charge (inert nitrogen) at higher pressure (implicit) than pressure of the mono-propellant 11 within the first pressure vessel 10 (Col. 2, ll. 7-10 and 28-38; Fig. 1).
Regarding Claim 11, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
the fuel or propellant charge is a liquid fuel charge (liquid propellant) disposed (Col. 3, ll. 10-13; Fig. 1), 
the power module further comprising an oxidizer charge (air) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10, the second pressure vessel 21 maintaining the oxidizer charge (air) at higher pressure than pressure within the first pressure vessel 10 (Col. 2, ll. 28-34; Col. 3, ll. 10-13; Fig. 1).
Regarding Claim 13, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1.  However, Loughran in view of Abbott, as discussed so far, does not teach a third pressure vessel operatively connected to the turbine, the third pressure vessel fluidly connecting the second pressure vessel in series with the turbine.
Abbott further teaches a bipropellant fuel system with a first pressure vessel (1F) and 
a third pressure vessel (1O), the third pressure vessel (1O) fluidly connecting the second pressure vessel 17 in series (Col. 6, ll. 3-23; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second pressure vessel 17 that is connected to the first pressure vessel 1 of Loughran in view of Abbott and include Abbott’s the third pressure vessel (1O) that fluidly connecting the second pressure vessel 17 in series, because it has been held that a simple substitution of one known element, in this case, monopropellant fuel system of Loughran in view of Abbott, for another, in this case, bipropellant fuel system of Abbott, to obtain predictable results, producing hot gas, is an obvious 
Loughran in view of Abbott does not explicitly teach a third pressure vessel operatively connected to the turbine, the third pressure vessel fluidly connecting the second pressure vessel in series with the turbine.
However, Loughran in view of Abbott, comprises a second pressure vessel 17 of Loughran in view of Abbott that is fluidly connected in series to the first and third pressure vessels (1F), (1O) respectively, and with the turbine 14.  Thus, the third pressure vessel (1O) of Abbott is fluidly connecting the second pressure vessel 17 of Loughran in view of Abbott in series with the turbine 14.  Therefore the claim is unpatentable over Loughran in view of Abbott.
Regarding Claim 15, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 13, and Loughran further teaches
a fuel charge 11 disposed within the first pressure vessel 10; an inert gas charge (inert nitrogen) disposed within the second pressure vessel 21 (Col. 2, ll. 7-10 and 28-38; Fig. 1).
Loughran in view of Abbott, as discussed so far, does not teach an oxidizer charge disposed within the third pressure vessel, wherein the second pressure vessel maintains the inert gas charge at a pressure greater than pressure within the first pressure vessel and the third pressure vessel.
Abbott further teaches
an oxidizer charge (oxidant) disposed within the third pressure vessel (1O), the second pressure vessel 17 maintains the gas charge at a pressure greater (implicit) than pressure within the first pressure vessel (1F) and the third pressure vessel (1O) (Col. 6, ll. 3-23; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Loughran in view of Abbott, with Abbott’s oxidizer charge (oxidant) disposed within the third pressure vessel (1O), and have the second pressure vessel 17 of  Loughran in view of Abbott maintain the gas charge at a pressure greater than pressure within the first pressure vessel (1F) and the third pressure vessel (1O
Loughran in view of Abbott does not explicitly teach the second pressure vessel maintains the inert gas charge at a pressure greater than pressure within the first pressure vessel and the third pressure vessel.
However, Loughran in view of Abbott, comprises Loughran’s fuel charge 11 disposed within the first pressure vessel (1F) of Loughran in view of Abbott; an inert gas charge (inert nitrogen) disposed within the second pressure vessel 17 of Loughran in view of Abbott; and an oxidizer charge (oxidant) disposed within the  third pressure vessel (1O) of Abbott.  Furthermore, the second pressure vessel 17 of Loughran in view of Abbott is fluidly connected in series to the first and third pressure vessels (1F), (1O) respectively, and with the turbine 14, and the second pressure vessel 17 maintains the inert gas charge at a pressure greater than pressure within the first pressure vessels (1F), and the third pressure vessel (1O). Therefore the claim is unpatentable over Loughran in view of Abbott.
Regarding Claim 18, Loughran teaches a method of generating electric power, comprising:
charging a first pressure vessel 10 with a fuel or a propellant 11; charging a second pressure vessel 21 with a motive gas (inert nitrogen or air); generating a flow of high pressure gas (high temperature gas) by driving the fuel or propellant 11 serially from the first pressure vessel 21 fluidly toward a turbine 14; rotating the turbine 14 using the flow of high pressure gas (high temperature gas); and generating electric power (drive a suitable load) using mechanical rotation communicated by the turbine 14 (Col. 2, ll. 7-17 and 28-38; Fig. 1).
Loughran does not teach arranging a first pressure vessel in series between a second pressure vessel and a turbine, with no connection between the second pressure vessel and the turbine not proceeding through a serially intervening pressure vessel.
Abbott teaches
arranging a first pressure vessel 1 in series (seen in Fig. 1) between a second pressure vessel 17 and combustion chamber 7, with no connection (seen in Fig. 1) between the second pressure vessel 17 and the combustion chamber 7 not proceeding through a serially intervening pressure vessel 1 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the second pressure vessel 21 in series with the turbine 14 by the first pressure vessel 10 of Loughran with Abbott’s connection arrangement of a first pressure 
Loughran in view of Abbott does not explicitly teach no connection between the second pressure vessel and the turbine not proceeding through a serially intervening pressure vessel.
However, Loughran in view of Abbott comprises a second pressure vessel 17 of Loughran in view of Abbott, in series with the turbine 14 of Loughran, by the first pressure vessel 1 of Loughran in view of Abbott, with no connection between the second pressure vessel 17 and the turbine 14 not proceeding through a serially intervening pressure vessel 1.  Therefore the claim is unpatentable over Loughran in view of Abbott.
Regarding Claim 19, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 18, and Loughran further teaches
the first pressure vessel 10 is charged prior to the second pressure vessel 21 being charged (Col. 2, ll. 28-45; Fig. 1).
Regarding Claim 20, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 18, and Loughran further teaches
the second pressure vessel 21 is charged to a higher pressure than the first pressure vessel 10 (Col. 2, ll. 28-38; Fig. 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, as applied to claim 1, and further in view of Gemin 2017/0114664. 
Regarding Claim 4, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1.  However, Loughran in view of Abbott, does not teach an electrical generator operatively associated with the turbine; and a power converter electrically connected to the electrical generator.
Gemin teaches 
an electrical generator 114 operatively associated with the turbine 106,108; and a power converter 122 electrically connected to the electrical generator 114 ([0043]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load of Loughran in view of Abbott with Gemin’s an electrical generator 114 operatively associated with the turbine 106,108; and a power converter 122 electrically connected to the electrical generator 114, in order to convert variable frequency AC voltage from the generator into a voltage that is supplied to power grid (Gemin; [0042], ll.5-8).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, as applied to claim 1, and further in view of Kim 2016/0319704. 
Regarding Claim 5, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1.  However, Loughran in view of Abbott, does not teach turbine comprises an impulse turbine having a single stage.
Kim teaches 
turbine 90 comprises an impulse turbine (impulse turbine) having a single stage (implicit) ([0022].  Kim teaches that a turbine can be a conventional known turbine such as impulse turbine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify turbine 14 of Loughran in view of Abbott, with Kim’s turbine 90 comprises an impulse turbine (impulse turbine) having a single stage, because impulse turbine is a well-known conventional turbine used in the art (Kim; [0022]).
Regarding Claim 17, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches 
an unmanned aerial vehicle (small aerial vehicles) (Col. 1, ll. 10-14), comprising:
a power module (seen in Fig. 1) as recited in claim 1 (see claim 1 rejection above);
a pressure regulator 26 fluidly connecting the second pressure vessel 21 with the first pressure vessel 10; a throttle valve 20 fluidly connect the first pressure vessel 10 with the turbine 14; a gas generator 12 with a combustion chamber 12 fluidly connecting the first pressure vessel 10 with the turbine 14; a liquid fuel charge 11 disposed within the first pressure vessel 10 (Col. 2, ll. 7-10; Fig. 1); and
an oxidizer charge (air) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10, the second pressure vessel 21 maintaining the oxidizer charge (air) at higher pressure than pressure within the first pressure vessel 10 (Col. 2, ll. 28-34; Col. 3, ll. 10-13; Fig. 1);

Loughran in view of Abbott does not teach the turbine comprises an impulse turbine having a single stage.
Kim teaches 
turbine 90 comprises an impulse turbine (impulse turbine) having a single stage (implicit) ([0022].  Kim teaches that a turbine can be a conventional known turbine such as impulse turbine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify turbine 14 of Loughran in view of Abbott with Kim’s turbine 90 comprises an impulse turbine (impulse turbine) having a single stage, for the same reason as discussed in rejection of claim 5 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, as applied to claim 1, and further in view of Lee 2018/0023410. 
Regarding Claim 10, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches 
power module further comprising a nitrogen charge (inert nitrogen) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10 (Col. 2, ll. 28-34; Fig. 1).
Loughran in view of Abbott does not teach the fuel or propellant charge is a hydrazine charge.
Lee teaches 
the fuel or propellant charge is a hydrazine charge (hydrazine) ([0098].  Lee teaches that alternative fuel such as hydrazine and jet fuel are equivalent and either can be used in an engine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel or propellant charge 11 of Loughran in view of Abbott, with Lee’s hydrazine fuel because the fuels are equivalent (Lee; [0098]).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, and further in view of Kamath 2015/0344144. 
Regarding Claim 12, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches

Loughran in view of Abbott does not teach the fuel or propellant charge is a JP-8 charge.
Kamath teaches 
the fuel or propellant charge is a JP-8 charge (JP-8) ([0022], ll. 9-12.  Kamath teaches JP-8 is a conventional liquid fuel that is used in gas turbine engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel or propellant charge 11 of Loughran in view of Abbott with Kamath’s JP-8, because it has been held that a simple substitution of one known element, in this case, monopropellant 11 of Loughran in view of Abbott, for another, in this case, JP-8 liquid fuel of Kamath, to obtain predictable results, producing hot gas for a turbine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Regarding Claim 16, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 13, and Loughran further teaches 
a nitrogen charge (inert nitrogen) disposed within the second pressure vessel 21; at least a portion of the first pressure vessel 10 is occupied by nitrogen (inert nitrogen); and the second pressure vessel 21 maintains the nitrogen charge (inert nitrogen) at higher pressure (implicit) than pressure within the first pressure vessel 10 (Col. 2, ll. 7-10 and 28-38; Fig. 1).
Loughran in view of Abbott, as discussed so far, does not teach a JP-8 charge disposed within the first pressure vessel; and a nitrous oxide charge disposed within the third pressure vessel; at least a portion of the third pressure vessel is occupied by nitrogen; the second pressure vessel maintains the nitrogen charge at higher pressure than pressure within the third pressure vessel, the pressure within the third pressure vessel substantially equivalent to the pressure within the first pressure vessel
Abbott further teaches
an oxidizer charge (oxidant) disposed within the third pressure vessel (1O) (Col. 6, ll. 3-23; Fig. 3); 
O), the pressure within the third pressure vessel (1O) substantially equivalent (implicit) to the pressure within the first pressure vessel (1F) (Col. 6, ll. 3-23; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Loughran in view of Abbott, with Abbott’s oxidizer charge (oxidant) disposed within the third pressure vessel (1O), and have the second pressure vessel 17 of  Loughran in view of Abbott maintain a higher pressure than pressure within the third pressure vessel (1O) and have the pressure within the third pressure vessel (1O) be substantially equivalent to the pressure within the first pressure vessel (1F), as taught by Abbott, for the same reason as discussed in rejection of claim 15 above.
Loughran in view of Abbott and Kamath does not explicitly teach at least a portion of the third pressure vessel is occupied by nitrogen, and the second pressure vessel maintains the nitrogen charge at higher pressure than pressure within the third pressure vessel.
However, system of Loughran in view of Abbott comprises Loughran’s fuel charge 11 disposed within the first pressure vessel (1F) of Loughran in view of Abbott; nitrogen (inert nitrogen) disposed within the second pressure vessel 17 of Loughran in view of Abbott; and an oxidizer charge (oxidant) disposed within the third pressure vessel (1O) of Loughran in view of Abbott. Furthermore, the second pressure vessel 17 of Loughran in view of Abbott is fluidly connected in series to the first and third pressure vessels (1F, 1O) respectively, and has at least a portion of the third pressure vessel (1O) that is occupied by nitrogen (inert nitrogen). Thus the second pressure vessel 17 maintains the nitrogen charge at higher pressure than pressure within the third pressure vessel (1O).  
Loughran in view of Abbott, does not teach a JP-8 charge disposed within the first pressure vessel.
Kamath teaches 
the fuel or propellant charge is a JP-8 charge (JP-8) ([0022], ll. 9-12.  Kamath teaches JP-8 is a conventional liquid fuel that is used in gas turbine engines).
a JP-8 charge disposed within the first pressure vessel
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel or propellant charge 11 within the first pressure vessel (1F)  of Loughran in view of Abbott, with Kamath’s JP-8, because it has been held that a simple substitution of one known element, in this case, monopropellant 11 of Loughran in view of Abbott, for another, in this case, JP-8 liquid fuel of Kamath, to obtain predictable results, producing hot gas for a turbine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, as applied to claim 13, and further in view of Ramsel 2018/0050825. 
Regarding Claim 14, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 13.  However, Loughran in view of Abbott, does not teach a mixing valve fluidly connecting the first pressure vessel and the third pressure vessel with the turbine.
Abbott further teaches
a throttle valve 9 connected to the first pressure vessel (1F) and the third pressure vessel (1O) (Col. 6, ll. 3-23; Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify throttle valve 20 of Loughran in view of Abbott, with Abbott’s throttle valve 9, in order to “ensure simultaneous injection of fuel and oxidant into the combustion chamber” (Abbott; Col. 6, ll. 8-13).
Loughran in view of Abbott, does not teach a mixing valve fluidly connecting the first pressure vessel and the third pressure vessel with the turbine.
Ramsel teaches 
a mixing valve 213 fluidly connecting the first pressure vessel 210 and the third pressure vessel 209 ([0367]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify throttle valve 9 of Loughran in view of Abbott, with Ramsel’s mixing valve 213, in order have the fuel passed through a pipe to the fuel injector or nozzle (Ramsel; [0367], ll. 7-10).
Response to Argument
Applicant's arguments, filed on 04/19/2021, with respect to U.S.C. 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to the new combination of the same references used in the previous Office Action necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741